         Case 2:20-cv-02320-JDP Document 3 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEHU HAND,                                          Case No. 2:20-cv-02320-JDP (HC)
12                        Petitioner,                     ORDER REQUIRING RESPONSE TO
                                                          PETITION FOR WRIT OF HABEAS
13            v.                                          CORPUS, SETTING BRIEFING SCHEDULE,
                                                          AND DIRECTING SERVICE OF
14    WARDEN OF FCI HERLONG,                              DOCUMENTS
15                        Respondent.                     ECF No. 1
16

17
             Petitioner Jehu Hand, a federal prisoner without counsel, petitioned for a writ of habeas
18
     corpus under 28 U.S.C. § 2241. ECF No. 1. Under Rule 4 of the Rules Governing Section 2254
19
     Cases, the court must examine the habeas corpus petition and order a response to the petition
20
     unless it “plainly appears” that the petitioner is not entitled to relief. It does not plainly appear
21
     that petitioner is not entitled to relief. Therefore, I order the government to respond to the
22
     petition, set a briefing schedule, and direct service of documents.
23
     It is ORDERED that:
24
             1.      Within sixty days of the date of service of this order, respondent must file a
25
                     response to the petition.
26
             2.      A response may be one of the following:
27
                         A. An answer addressing the merits of the petition. Any argument by
28
                                                         1
        Case 2:20-cv-02320-JDP Document 3 Filed 12/17/20 Page 2 of 2


 1                           respondent that petitioner has procedurally defaulted a claim must be raised

 2                           in the answer, which must also address the merits of petitioner’s claims.

 3                       B. A motion to dismiss the petition.

 4            3.      Within sixty days of the date of service of this order, respondent must file all

 5                    transcripts and other documents necessary for resolving the issues presented in the

 6                    petition. See Rules Governing Section 2254 Cases, Rule 5(c).

 7            4.      If respondent files an answer to the petition, petitioner may file a traverse within

 8                    thirty days of the date of service of respondent’s answer. If no traverse is filed

 9                    within thirty days, the petition and answer are deemed submitted.

10            5.      If respondent moves to dismiss, petitioner must file an opposition or statement of

11                    non-opposition within twenty-one days of the date of service of respondent’s

12                    motion. Any reply to an opposition to the motion to dismiss must be filed within

13                    seven days after the opposition is served. The motion to dismiss will be

14                    considered submitted twenty-eight days after the service of the motion or when the

15                    reply is filed, whichever comes first. See Local Rule 230(l).

16            6.      Respondent must complete and return to the court within thirty days a form stating

17                    whether respondent consents or declines to consent to the jurisdiction of a United

18                    States Magistrate Judge under 28 U.S.C. § 636(c)(1).

19
     IT IS SO ORDERED.
20
21
     Dated:        December 16, 2020
22                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          2
